DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/16/2021. As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled, no new claims have been added and claims 19-21 remain withdrawn from consideration as being drawn to a non-elected species/invention. Thus, claims 1, 2, 4, 5, 9-13 and 15-18 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 9-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was and a titanium plasma spray coating. Paragraph [0038] of the originally filed speciation of the current application at hand discloses two different embodiments of how roughened surfaces are formed, one way is “various surface features that are machined into the first and second faces 126, 130” and another is “first and second roughened faces 232, 236 comprise a roughened surface coating, such as by way of non-limiting example, a Titanium plasma spray coating, or other similar material, applied to a PEEK or PEKK substrate”. However, nowhere in the entirety of the originally filed disclosure/specification is it ever mentioned or suggested that the roughened surfaces comprise both machined features and a titanium plasma spray coating, as currently set forth in the claim.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,821,298) in view of Gotfried (US PG Pub. 2016/0184099) and in view of Blain et al. (US PG Pub. 2015/0190242), hereinafter Blain.
Regarding claim 1, Jackson discloses an open wedge implant (301), illustrated in Figures 18-24, comprising a wedge body (302) comprising a first expandable portion (310), a second expandable portion (311) connected to the first expandable portion (310) by way of an intervening distal attachment (312), such that the first and second expandable portions (310 & 311, respectively) are separated by a gap (313) configured to allow movement of the first and second expandable portions during adjustment of the open wedge implant, illustrated in Figures 23 and 24 (Column 12, Lines 30-32); a proximal opening (PO) within the wedge body (302) such that the wedge body is tapered along a length and is configured such that a cross-section at a proximal end (CPE) is larger than at a distal end (CDE) of the wedge body, illustrated in Figure 24 and modified figure 24, below; the first and second expandable portions respectively (310, 311) comprise a first face (314) and a second face (315), wherein the first face (314) and the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113; thus, in the instant case, the device of Jackson meets the structural limitation of the first and second faces (314 & 315) being roughened and comprising one or more surface features 321, which are capable of performing the intended function of contacting/attaching to bone, thereby meeting the claimed limitation); wherein each of the first and second expandable portions comprising proximal and distal windows (30/220/426), illustrated in Figures 1, 3, 4, 15-17, 25 and 27 (Column 6, Lines 28-30; Column 10, Lines 49-51 & Column 12, Lines 66-67), the windows allow for bone growth therebetween and through the device, in order to aid in the fusion of the vertebral bodies adjacent to the implantable device (Column 7, Lines 2-5 & Column 9, Lines 8-11), and though it is not specifically disclosed that there are a pair/two distal windows, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, in fact it is noted that the originally filed specification of the current application at hand states that the number and shape of the windows doesn't have to be limited to what is illustrated in Figures 10-11 (which In re Japikse, 86 USPQ 70; an expander (303) configured to separate the first and second expandable portions so as to increase a proximal thickness and a wedge angle of the wedge body, a distal end, of the expander, comprising a flat portion (344) configured to contact a distal surface (DS) of the proximal opening (PO), illustrated in Figures 18, 20, 22-24 and modified figures 20 and 24, below, wherein the proximal opening (PO) comprises a first bevel (332) in the first expandable portion (310) and a second bevel (333) in the second expandable portion (311) which are configured to contact a first taper (341) and a second taper (342) in the expander (303), illustrated in Figures 18, 20, 22-24 and modified figure 24, below (Column 11, Line 61 – Column 12, Line 4); a distal channel (DC) configured to facilitate deflection of the first and second expandable portions (310 & 311), such that a uniform wedge angle is maintained along a longitudinal dimension of the wedge implant, illustrated in Figures 18, 24 and modified figure 24, below (Column 11, Lines 51-55); and a proximal screw (304) disposed on a proximal end of the wedge body, configured to move the expander within the , In re Dailey et al., 149 USPQ 47; but Jackson does not specifically disclose the proximal end of the wedge body being wider than the distal end, that the wedge body comprises a thermoplastic polymer, and that the first and second faces comprise a titanium plasma spray coating applied to a PEEK or PEKK substrate.

    PNG
    media_image1.png
    429
    722
    media_image1.png
    Greyscale


	In view of the teachings of Gotfried and Blain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the proximal end of the wedge body, of Jackson, to be wider than the distal end (the shape taught by Gotfried), since a change in form or shape, i.e. from an overall rectangular shape to an overall trapezoidal shape, is generally recognized as being within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47.  Furthermore, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first and second faces, of the wedge implant of Jackson, to comprise a titanium coating applied to a PEEK/PEKK substrate (as taught by Blain), in order to aid in bone growth with adjacent vertebra, forming a stronger connection.
Regarding claim 2, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, and inasmuch as only the final device/apparatus bears patentable weight, not the intended use, Jackson in view of Gotfried and Blain disclose all the structural limitations as set forth in the claims of the final open wedge implant, and would be capable of being (i.e. has the physical structure to be able to be) used to perform osteotomies in the feet, and therefore anticipates the claim.
Regarding claim 4, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first face (314) and the second face (315) comprise surfaces with apertures (320) of the open wedge implant that are configured for contacting bone portions exposed during an osteotomy and allowing new bone to grow through, illustrated in Figure 18 (Jackson: Column 11, Lines 55-60).
Regarding claim 5, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second expandable portions (310, 311), and the distal attachment (312) comprise a single component of material, illustrated in Figure 18 (Jackson: Column 11, Lines 51-54).
Regarding claims 9-11, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches tightening the proximal screw (304) draws the expander (303) distally into the wedge body, thereby changing the open wedge implant from an initial configuration characterized by a narrow proximal thickness and a small wedge angle of the open wedge implant, illustrated in Figure 23, to an expanded configuration characterized by a proximal thickness larger than the narrow proximal thickness of the initial configuration, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 12, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 9, wherein Jackson further teaches the distal attachment (312) biases the wedge body (302) in the initial configuration, thereby maintaining an assembled state of the open wedge implant, illustrated in Figures 18, 20 and 23 (Jackson: Column 11, Line 47–Column 12, Line 10).
Regarding claim 13, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the wedge body (302) comprises a proximal opening (PO) configured to receive the expander (303), illustrate in Figures 18, 20, 23, 24 and modified figure 24, above, such that the first and second expandable portions increasingly separate as the expander is drawn distally into the proximal opening, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 15, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second tapers (341, 342) give the expander a distally tapering thickness suitable for separating the first and second expandable portions, illustrated in Figures 18, 20, 22-24 and modified figure 24, above (Jackson: Column 11, Line 61 – Column 12, Line 4).
Regarding claim 16, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a recess (351) configured to loosely retain a smooth portion (352) of the proximal screw (304), the recess allows for free rotation of the smooth portion while a threaded portion (354) of the proximal screw (304) is rotatably engaged within a threaded channel (322) disposed between the first and second expandable portions (310, 311), illustrated in Figures 18 and 20 (Jackson: Column 12, Lines 1-10).
Regarding claim 17, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a countersink (351) configured to retain a head portion (352) of the proximal screw (304), illustrated in Figures 18 and 20, which allows for free rotation of the screw and preventing the expander from becoming disengaged from the screw, the countersink comprising a depth such that the head portion is positioned substantially entirely within the body of the expander and remains substantially flush with the proximal end of the wedge body, illustrated in Figure 18 (Jackson: Column 12, Lines 1-4).
Regarding claim 18, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal screw (304) comprises a proximal socket (355) configured to facilitate engaging and rotating the proximal screw by way of a driver, illustrated in Figure 18 (Jackson: Column 12, Lines 8-10).

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Jackson in view of Gotfried and Blain stating that the cited art is silent regarding the newly added parameter of the “a second expandable portion connected to the first expandable portion by way of an intervening distal attachment, such that the first and second expandable portions are separated by a gap configured to allow movement of the first and second expandable portions during adjustment of the open wedge implant”.  Examiner respectfully disagrees with applicant’s assertion, since Jackson clearly teaches and illustrates the above mentioned parameter.  Figures 23 and 24 of Jackson clearly show the first and second expandable portions (310 & 311), which are separated by a gap (313), being able to/being allowed to move during .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774